NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                         MAR 13 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    18-10156

                 Plaintiff-Appellee,              D.C. No.
                                                  4:16-cr-01704-RM-LAB-1
 v.

TRAVON JARVEL JACKSON,                            MEMORANDUM*

                 Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                             Submitted March 3, 2020**
                                Phoenix, Arizona

Before: HAWKINS, OWENS, and BENNETT, Circuit Judges.

       Travon Jarvel Jackson appeals his jury conviction for one count of sex

trafficking by force, fraud, or coercion, in violation of 18 U.S.C. § 1591(a)(1),

(a)(2), and (b)(1); and one count of interstate transportation for prostitution, in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 2421(a). As the parties are familiar with the facts, we do

not recount them here. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      1.     The district court did not abuse its discretion in excluding evidence of

the victim’s (V.C.) other acts of prostitution. Federal Rule of Evidence 412

generally prohibits the admission of “evidence offered to prove that a victim

engaged in other sexual behavior” in civil or criminal proceedings involving

alleged sexual misconduct, including in sex trafficking cases. See United States v.

Haines, 918 F.3d 694, 697 (9th Cir. 2019). Jackson argues that one of the

exceptions to Rule 412 applies because the exclusion of V.C.’s other acts of

prostitution violated his Sixth Amendment confrontation rights. See Fed. R. Evid.

412(b)(1)(C). We disagree.

      Evidence of other acts of prostitution is irrelevant to whether Jackson used

force, fraud, or coercion to cause V.C. to engage in commercial sex acts. 18

U.S.C. § 1591(a); Haines, 918 F.3d at 697–98. Additionally, the district court

acted within its discretion in excluding under Federal Rules of Evidence 403 and

412 evidence of V.C.’s lie to an investigating officer about her prior prostitution

activities. Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (discussing a trial

judge’s “wide latitude” in “impos[ing] reasonable limits on . . . cross-

examination”). Finally, the district court did not abuse its discretion in ruling that


                                           2
the government had not opened the door to V.C.’s other acts of prostitution

because the evidence was not necessary to “rebut any false impression.” United

States v. Sine, 493 F.3d 1021, 1037 (9th Cir. 2007) (emphasis omitted). The

district court acted within its discretion in concluding that even if the government

opened the door, evidence of V.C.’s other prostitution activities would be more

prejudicial than probative and should be excluded under Rule 412. See S.M. v.

J.K., 262 F.3d 914, 920 (9th Cir. 2001), amended by 315 F.3d 1058 (9th Cir.

2003).

      2.     The prosecutor did not engage in misconduct and deny Jackson a fair

trial. The prosecutor did not impermissibly vouch when she stated that the law

enforcement officers in the case “have experience interviewing people, judging

their credibility, [and] making sure things match up.” See United States v.

Weatherspoon, 410 F.3d 1142, 1146 (9th Cir. 2005) (discussing when a prosecutor

impermissibly vouches). The statements were supported by law enforcement

officers’ testimony at trial and were responsive to defense counsel’s argument that

the officers took what V.C. said as “golden” and failed to obtain corroborating

evidence.

      Jackson also argues that the prosecutor impermissibly referenced that there

was scant evidence of V.C.’s untruthfulness after successfully excluding V.C.’s lie

to law enforcement. Assuming without deciding the prosecutor’s argument was


                                          3
improper, it was an invited response to the defense’s inaccurate argument that

“there were several things that just weren’t true” in V.C.’s interview with law

enforcement. See United States v. Nobari, 574 F.3d 1065, 1078–79 (9th Cir.

2009).

      Further, Jackson’s argument that the government committed prosecutorial

misconduct by misstating the law on venue is without merit. See United States v.

Flores, 802 F.3d 1028, 1034 (9th Cir. 2015) (holding that misstating the law to the

jury is prosecutorial misconduct). The government correctly stated the law when

the prosecutor argued that the jury only needed to find Jackson harbored or

transported V.C. for prostitution at “some point” between the dates given. See

Model Crim. Jury Instr. 9th Cir. 3.20 (2010)1; see also United States v. Loya, 807

F.2d 1483, 1493–94 (9th Cir. 1987).

      3.     The district court did not plainly err by failing to give a venue

instruction sua sponte. Jackson never contested venue before the district court, nor

did he request a specific venue instruction. Venue was proper in Arizona because

all the “essential conduct element[s]” occurred there. United States v. Sullivan,

797 F.3d 623, 631 (9th Cir. 2015) (internal quotation marks and citation omitted);


1
  At the time of the trial, the Ninth Circuit “on or about” instruction was numbered
as 3.20, but since then, the committee renumbered this instruction to 3.18. See
Manual of Model Criminal Jury Instructions, http://www3.ce9.uscourts.gov/jury-
instructions/model-criminal (stating that 3.20 was renumbered in June 2018 to
3.18).

                                          4
see also 18 U.S.C. § 3237(a).

      4.     Finally, the district court did not err in its jury instructions on the

interstate transportation for prostitution count, 18 U.S.C. § 2421. Jackson argues

the jury instruction should have required that the jury find that Jackson’s dominant

purpose of the transportation was for prostitution. The given jury instruction was

consistent with the statute of the offense and this court’s model instruction, id.;

Model Crim. Jury Instr. 9th Cir. 8.191 (2010), and therefore was an accurate

description of the elements of the statute and was sufficient to guide the jury’s

deliberation, see United States v. Cherer, 513 F.3d 1150, 1154 (9th Cir. 2008).

      AFFIRMED.




                                           5